 Case 1:19-cr-00059-LO Document 219 Filed 07/12/21 Page 1 of 3 PageID# 1900




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA,

    v.
                                                    Case No. 1:19-CR-0059-LO

 DANIEL EVERETTE HALE,

          Defendant.                                MOTION FOR LEAVE TO FILE AMICUS
                                                    CURIAE ON BEHALF OF CAIR
                                                    FOUNDATION




                MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                      ON BEHALF OF CAIR FOUNDATION

         The Council on American-Islamic Relations (“CAIR” or “CAIR Foundation”)

respectfully moves this Court for leave to file an amicus curiae brief in the above-captioned

matter to offer information that CAIR believes will be relevant in determining Mr. Hale’s

sentence. Mr. Hale consents to this filing and the federal government take no position.

                                         ARGUMENT


         District courts have the authority to grant non-parties, like CAIR, leave to appear and

file amicus curiae briefs. In using this authority, this Court “has broad discretion in deciding

whether to allow a non-party to participate as an amicus curiae.” Tafas v. Dudas, 511 F. Supp.

2d 652, 659 (E.D. Va. 2007). But generally, district courts grant such leave when a judge

‘deems the proffered information timely and useful.” Bryant v. Better Bus. Bureau of Greater

Maryland, Inc., 923 F. Supp. 720, 728 (D. Md. 1996).


                                                1
 Case 1:19-cr-00059-LO Document 219 Filed 07/12/21 Page 2 of 3 PageID# 1901




       CAIR has timely and useful information to offer this Court as it determines Mr. Hale’s

sentence. While disclosure of the watch listing guidance is not formally part of the offense to

which Mr. Hale has pleaded guilty, it is part of the course of conduct that the Court will

consider in imposing sentence. CAIR can provide the Court with specific examples of benefit

to individuals and the community from Hale's actions. Accordingly, the proposed amicus

has “a unique perspective [and] specific information that can assist the Court beyond what

the parties can provide." Voices for Choices v. Ill. Bell Tel. Co., 339 F.3d 542, 545 (7th Cir. 2003)

(Posner, J., in chambers).

       Numerous Muslim Americans have sought legal assistance from CAIR after finding

that they had been placed on the Selectee List or the No Fly List (“NFL”). Frequently these

clients of CAIR have told CAIR that they were contacted by federal agents and told that if

they would serve as informants, they would be removed from the list. This pattern, repeated

over and over in CAIR's clients' accounts, certainly suggested that people were being

designated for the lists arbitrarily and without reference to any meaningful threat. But the

criteria for inclusion on these lists were unknown, and the process to request removal was

completely opaque.

       Daniel Hale’s disclosure of the unclassified 2013 Watchlisting Guidance revealed that

the criteria for inclusion are circular and illogical. With the unclassified 2013 Watchlist

Guidance in hand CAIR was able to present focused claims on behalf of its clients. As a

result, these legal challenges have achieved much success.

       The proposed amicus brief explains how the documents about the watchlist that Mr.

Hale disclosed helped Americans challenge their illegal placement on the No Fly List and

other secret lists. Mr. Hale’s disclosures were a boon to people’s ability to protect their


                                                 2
 Case 1:19-cr-00059-LO Document 219 Filed 07/12/21 Page 3 of 3 PageID# 1902




constitutional rights against the federal government’s ever-growing watchlisting practices.

CAIR urges the Court to grant this motion and to take into account, when it determines Mr.

Hale’s sentence, the great benefit the disclosure of the 2013 Watchlisting Guidance was to the

thousands of Americans who are injured by its once-secret processes.



                                           CAIR LEGAL DEFENSE FUND

                                           BY: /s/ Lena Masri
                                           LENA F. MASRI
                                           GADEIR I. ABBAS*
                                           JUSTIN SADOWSKY
                                           453 New Jersey Ave, SE
                                           Washington, DC 20003
                                           Phone: (202) 488-8787

                                           *Mr. Abbas is licensed in VA, not in D.C.
                                           Practice limited to federal matters.


                                           PROFETA & EISENSTEIN

                                           BY: /s/ Jethro M. Eisenstein*
                                           45 Broadway, Suite 2200
                                           New York, New York 10006
                                           Phone: (212) 577-6500

                                           *Pro Hac Motion Pending




                                              3
